Affirmed and Memorandum Opinion filed February 10, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00140-CR

                CASIMIRO BUSTOS SANDOVAL, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1353837

                 MEMORANDUM                     OPINION


      Appellant Casimiro Bustos Sandoval appeals his conviction for murder. See
Tex. Penal Code Ann. § 19.02 (West, Westlaw through 2013 3d C.S.). In a single
issue he argues the trial court erred in overruling the timely defense objection to
improper argument during the guilt phase of trial. Finding that the prosecutor’s
argument was supported by the evidence, we affirm.
                                     BACKGROUND

         On June 22, 2012, Cesaereo Herrera was shot and killed outside the Mi
Familia grocery store in Harris County. Monica Alvarez, a store employee, heard
what she first thought were fireworks, but called police when she saw people on
the store surveillance cameras running. Herrera was dead when police arrived at
the scene. The shooting took place near volleyball courts adjacent to the grocery
store.

         Elida Bronfield testified that she lived in an apartment across the street from
the grocery store, and she often saw young men playing in the volleyball court next
to the store. At about 7:30 p.m. on June 22, Bronfield and her daughter were on her
balcony looking toward the store. Bronfield saw approximately 80 people near the
volleyball court, and observed appellant pull a gun out of the pocket of his shorts.
Bronfield testified that appellant pointed the weapon at the ground and fired it.
Appellant then pointed the gun at the victim and shot him. After he shot the victim,
appellant got in a truck and left.

         Jaime Duarte lived near the grocery store and visited there many times. On
June 22, Duarte arrived at the location between 7:00 and 8:00 p.m., and there were
many people already there including appellant. When Duarte first saw appellant he
was “with some friends of his” and, as they drank, “they ended up getting upset at
each other.” He heard appellant say to the victim, “Nobody messes with my
friend.” Appellant took out a gun and shot it at the ground. The gun jammed after
the first shot, but appellant eventually shot the victim.

         Deputy Mario Quintanilla investigated the shooting. When Quintanilla
reviewed the surveillance footage from a camera located outside the grocery store
he saw that at the time of the shooting there were several witnesses in the area. By
the time Quintanilla arrived on the scene those witnesses had left the area.
                                            2
Quintanilla testified that it was difficult to find witnesses in this case because most
of the people in the neighborhood are afraid to speak to the police due to their
undocumented status.

      Through canvassing the neighborhood Quintanilla learned that Bronfield and
her daughter had witnessed the shooting from their apartment across the street
from the grocery store. Quintanilla also learned that J. T., a ten-year-old boy, had
been at the volleyball courts standing next to appellant’s two sons when the
shooting occurred. Quintanilla met with J. T. and his mother, learned that they
knew the suspect in the shooting and his sons, but that they were afraid to come
forward.

      After obtaining positive identifications through a photo spread from
Bronfield, her daughter, and Duarte, Quintanilla went back to J. T.’s house and
showed him the same photo spread.

      Quintanilla obtained an arrest warrant, but was unable to locate appellant.
Quintanilla learned that appellant may have fled to Mexico, but was receiving
mixed information. Seven to eight months later appellant was arrested.

      A jury convicted appellant of murder and sentenced him to confinement for
50 years in the Institutional Division of the Texas Department of Criminal Justice.

                           STATE’S CLOSING ARGUMENT

      In his sole issue on appeal appellant argues the trial court erred in overruling
his objection to the following statement made by the prosecutor during his closing
argument:

      I want to talk about Jaime Duarte for a moment. Both witnesses I had
      to beg. I did this on the stand. I had to beg Elida to come testify
      because she was so afraid. Quintanilla talked about the boy we tried to
      get, [J. T.]. I and Quintanilla went to his house begging his family to

                                          3
      allow him to testify and his family will not allow him to testify.

      Appellant objected, stating, “Objection, arguing facts not in evidence[.]” The
trial court overruled appellant’s objection.

      We review a trial court’s ruling on objections to improper closing arguments
for an abuse of discretion. Whitney v. State, 396 S.W.3d 696, 703–05 (Tex. App.—
Fort Worth 2013, pet. ref’d). We analyze the closing argument in light of the entire
record, and not upon the argument’s isolated occurrence. DeLarue v. State, 102
S.W.3d 388, 405 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d).

      Proper closing arguments (1) summarize the evidence; (2) make reasonable
deductions from the evidence; (3) respond to arguments of opposing counsel; or
(4) plead for law enforcement. Wesbrook v. State, 29 S.W.3d 103, 115 (Tex. Crim.
App. 2000). Appellant argues that the prosecutor’s argument was improper
because it argued facts not in evidence, and implied the State had more information
than the jury could hear. We disagree.

      On direct examination, Quintanilla testified as follows:

      Q. When you met with [J. T.], did you speak to him about the
      shooting?
      A. Yes, I did.
      Q. Did he give you an account of the shooting?
      A. Yes, he did.
      Q. Was his account consistent with both Penaloza, Elida Bronfield
      and Jonathan Jaime Duarte?
      A. Yes, it was.
      Q. When you met with this boy, did you talk to his mother as well?
      A. Yes, I did.
      Q. Now, I want you to explain to the jury how his mom felt about him
      being involved in this investigation.

                                           4
      A. Well, it’s like she was very frightened. They were scared of
      possible retaliation. And she let me know that they knew who the
      suspect was and his boys, that they have knowledge of who they were
      and they were just scared to come forward. And she did not want her
      10-year-old boy to be involved.
                                        *****

      Q. Now, when I called you prior to trial, did I have you come out with
      me to meet a witness?
      A. Yes, you did.
      Q. Was that [J. T.]?
      A. Yes, it was.
      Q. Tell the jury how that meeting went.
      A. The family was very scared, which I don’t blame them. It’s a
      young kid. Put him in a position to face — you know, face a possible
      shooter, murderer, and put him on the stand.
      Q. Through the court system, is there any way that I can force a 13-
      year-old to take the stand?
      A. I believe you can do an attachment.
      Q. Would it surprise you to find out you can only attach adults, not
      kids?
      A. Oh, okay. That’s out the window.
      Q. After that conversation, are his family going to allow him to testify
      in this case?
      A. No, they’re not.

Bronfield also testified that she was initially afraid to testify:

      Q. [by the prosecutor] I spoke to you at your house, right?
      A. Yes, at my house.
      Q. You were very afraid to come testify today, weren’t you?
      A. Yes, correct.
      Q. I had to do some begging to get you to come here?
      A. Yes, it’s true.
                                            5
      Q. Can you tell the jury why you were so afraid to come testify?
      MR. MADRID [defense counsel]: Objection to relevance.
      THE COURT: Relevance?
      MR. WAKEFIELD: She’s already explained that she’s fearful to
      testifying and why she’s fearful and she’s weeping, just an
      explanation on those things.
      THE COURT: It’s overruled.
      Q. (BY MR. WAKEFIELD) You can tell them. Why were you so
      afraid coming here to testify?
      A. Because a person like him that took away this young man’s life
      does not have a good heart, I’d say.
      Q. That made you afraid?
      A. Yes.
      The prosecutor’s argument was not improper because it was a reasonable
deduction from the evidence. Appellant argues the prosecutor “unfairly bolstered
his case by referring to facts not in evidence when he told the jury he went to the
home of a child witness and begged his family to let him testify.”

      The prosecutor’s comment, however, did not go beyond the evidence
presented at trial. Quintanilla testified that J. T. could identify the individual who
shot the victim, and that when he showed the photo array to J. T., Quintanilla did
not change his opinion of who the suspect was. The victim’s brother, Servando
Herrera, testified that J. T. was the first person to inform him of his brother’s death.
Servando Herrera also testified that J. T.’s parents did not want him to testify
because he is a minor. Bronfield also testified that she was initially afraid to testify
and the prosecutor spoke to her and asked her to testify. The evidence was before
the jury and the prosecutor’s argument is permissible as a summary of the
evidence.

      Viewing the closing argument in the context of all of the evidence, we

                                           6
cannot say that the prosecutor exceeded the bounds of permissible jury argument.
We overrule appellant’s sole issue.

      The trial court’s judgment is affirmed.




                                      /s/       Tracy Christopher
                                                Justice



Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            7